Citation Nr: 1645943	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  12-30 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar intervertebral disc syndrome with degenerative arthritis changes, rated as 10 percent disabling prior to November 4, 2013, and rated as 20 percent disabling from November 4, 2013.

2.  Entitlement to an initial rating in excess of 40 percent for deep peroneal nerve involvement affecting the right side.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) prior to August 13, 2013.  

4.  Entitlement to special monthly compensation based on the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2016.  A transcript of that hearing is of record.  The VLJ granted a request for an extension of 60 days to allow the submission of additional evidence, and the record has been held open for that period of time.  

Entitlement to a TDIU prior to August 13, 2013, has been added to the issues listed above.  The TDIU claim was raised by the Veteran's representative during the hearing, and is part and parcel of the pending claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

During the Veteran's hearing, he stated that he required the assistance of his girlfriend to shower due to his service-connected back and shoulder disabilities.  This assertion raises the intertwined issue of entitlement to special monthly compensation based on the need for regular aid and attendance.  38 C.F.R. § 3.155(d)(2); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A September 2010 VA treatment record indicated that the Veteran asked his treating physician for assistance in completing forms related to a Social Security Administration (SSA) disability claim.  September 2014 SSA inquiry data indicates that the claim was denied.  The records associated with this claim, including medical records or examination reports, have not been associated with the claims file.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370  (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).   As the Veteran contends that he was unemployable prior to August 13, 2013 due to the back disability and deep peroneal nerve disability causing right drop foot, the SSA records are highly relevant, and the AOJ should attempt to obtain them.  

As to the issue of a higher initial rating for lumbar intervertebral disc syndrome with degenerative arthritis changes, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The VA examination reports of record, including the report related to the most recent November 2013 examination, do not comply with Correia.  Accordingly, the Veteran must be afforded new VA examination to address the deficiencies noted above.   

As the issue of special monthly compensation due to the need for regular aid and attendance has been raised by the record, the examiner should also provide an opinion on this issue.  As the claims are being remanded, the examiner should also provide an opinion on the impact of his service-connected disabilities on his ability to obtain substantially gainful employment prior to August 13, 2013.

The claims folder should also be updated to include VA treatment records compiled since April 20, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Atlanta VA Medical Center (VAMC) and all associated outpatient clinics dated from April 20, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Contact the Social Security Administration and request the Veteran's Social Security disability benefits records, including all medical documents and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).  

3.  Thereafter, schedule the Veteran for a VA examination to ascertain the nature and severity of his lumbar intervertebral disc syndrome with degenerative arthritis changes.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done and why.  

The examination report should address whether the Veteran's functional ability is limited during flare-ups or when the lumbar spine is used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner is also asked to state whether the impact of the Veteran's service-connected disabilities alone prevent him from being able to dress or undress himself, keeping himself clean and presentable, feeding himself, attending to the wants of nature, or protecting himself from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352.

4.  After obtaining the records referenced in instructions one and two above, to the extent possible, forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the clinician is asked to provide an opinion as to the functional impact of the service-connected disabilities, considered in combination, on the Veteran's ability to secure and follow substantially gainful employment consistent with his educational and occupational history, without regard to age or non-service-connected disabilities, prior to August 13, 2013.  The examiner should specifically opine as to whether it is at least as likely as not that the service-connected disabilities, considered in combination, preclude the Veteran from securing and following substantially gainful employment consistent with his educational and occupational history, without regard to age or non-service-connected disabilities, prior to August 13, 2013

The examiner is advised that the Veteran's service-connected disabilities prior to August 13, 2013 were deep peroneal nerve involvement affecting the right side (currently rated as 40 percent disabling from October 28, 2010); lumbar intervertebral disc syndrome with degenerative arthritis changes (currently rated  as 10 percent disabling from October 28, 2010); status post dislocation of the left shoulder (rated as 20 percent disabling from April 24, 2012), and non-painful scars associated with status post dislocation of the left shoulder (rated as noncompensable from April 24, 2012).  A complete rationale must be provided for any opinion expressed.  

5.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




